                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                         No. 7:20-CR-164-D-1


UNITED STATES OF AMERICA                            )
                                                    )
                      v.                            )       ORDER TO SEAL
                                                    )
GREGORY LEE BELLAMY                                 )



       Upon motion of the United States, it is hereby ORDERED Docket Entry Number 28 be sealed

until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the United States

Attorney's Office.

       IT IS SO ORDERED, this the 2..£        day of January, 2021.




                                          HON.JAMES C. DEVER III
                                          UNITED STATES DISTRICT JUDGE




         Case 7:20-cr-00164-D Document 42 Filed 01/25/21 Page 1 of 1
